Citation Nr: 1810882	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-05 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a peripheral vestibular disorder, to include vertigo.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's claim of entitlement to service connection for vertigo has been recharacterized as one for a peripheral vestibular disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The June 2011 rating decision also denied claims of entitlement to service connection for diabetes mellitus, hypertension, and a heart murmur.  The October 2011 notice of disagreement placed these claims in appellate status, and they were adjudicated in the February 2012 statement of the case.  Correspondence received in March 2012 was accepted as a valid substantive appeal; however, the Veteran limited his appeal to the Board to the issue of entitlement to service connection for vertigo, the only issue identified therein.  38 C.F.R. § 20.202.

In a June 2017 decision, the Board remanded the appeal for further development, which has been completed.

This appeal has been advanced on the Board's docket based on advanced age.  38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900(c).


FINDING OF FACT

The Veteran does not have a valid current diagnosis of a peripheral vestibular disorder.


CONCLUSION OF LAW

The criteria for service connection for a peripheral vestibular disorder, to include vertigo, have not been met.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted based on a secondary theory of entitlement where a current disability was proximately caused or aggravated by one that is already service connected.  38 C.F.R. § 3.310.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or at any point during the pendency of the claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability exist[s]").

The Veteran seeks service connection for a peripheral vestibular disorder, to include vertigo.  A review of his service treatment records (STRs) shows that he sought treatment for a left ear ache, and the examiner provided a diagnosis of "? serous otitis, mild."  STR (10/28/1961).  The Veteran also was exposed to acoustic trauma during service that resulted in permanent left ear hearing loss.  See, e.g., STR (5/8/1962).  On his June 1962 separation examination, clinical evaluation of the neurologic system was normal.  On the Report of Medical History completed by the Veteran in conjunction with his separation examination, the Veteran marked "no" to dizziness or fainting spells and "yes" to ear, nose, or throat trouble.  The examiner annotated that the ear, nose, or throat trouble related to slight hearing loss for four years.  

Private treatment records from Dr. E.C. show the Veteran complained of dizziness and sinusitis in 2004.  See private treatment record (4/14/2004).  A CT scan of the brain was ordered and was normal.  Id.  Treatment records from Dr. E.C. show the Veteran continued to complain of dizziness and loss of balance in 2007.  See, e.g., private treatment records (1/22/2007, 2/27/2007).  The complaints were concurrent with a possible sinus infection and the Veteran was prescribed medication for that sickness.  Id.  Neurologic examination was normal.  Id.  The Veteran was nonetheless provided a diagnosis of vertigo, nos.  Id.  In 2009, Dr. E.C. referred the Veteran for evaluation by an ear, nose, and throat specialist.  The Veteran underwent this evaluation in July 2009.  Private treatment records (7/30/2009).  He reported a history of disequilibrium when walking, and a diagnosis of vertigo by history was provided by the treating physician, Dr. R.S.  Id.

Private treatment records from Dr. M.M.O. show the Veteran reported his problems of dizziness and loss of balance to his cardiologist as well.  See, e.g., private treatment records (9/21/2009, 3/24/2010).  A CT scan of the brain was negative.  Id.  A carotid ultrasound revealed mild disease.  Id.  An EKG scan showed sinus bradycardia at 57 bpm.  Id.  No diagnosis of a vestibular disorder was provided.

In June 2010, the Veteran established primary care with private Dr. M.M.  See private treatment record (6/16/2010).  He reported imbalance issues off and on for the past few years.  Id.  He reported that episodes mainly occur while walking or with position changes.  Id.  He reported episodes occur 6-7 times per week.  Id.  He reported that a recent CT scan of his brain was negative.  Id.  The examiner provided a diagnosis of benign paroxysmal positional vertigo and prescribed medication to treat the condition.  Id.

In February 2011, the Veteran underwent a VA examination to determine the nature and etiology of his condition.  The Veteran reported that he had a problem with vertigo that onset in 2006.  He reported imbalance while walking.  He reported that he may deviate to the left or to the right while walking.  He denied any rotational or spinning sensation, and he denied any current symptoms at the time of the examination.  He did describe an incident in which he climbed a ladder at work to change a light bulb and fell after he felt dizzy.  The VA examiner determined that the Veteran did not have a history of vertigo, a diagnosis of true vertigo, or a diagnosis of any other vestibular disorder.  The examiner suggested that the Veteran's symptomology was related to his diabetes mellitus with neuropathy and/or hypertension; however, a clear etiology was not provided.

VA treatment records from 2013 and 2014 generally described the Veteran's condition as dizziness and/or vertigo, and indicate that it is associated with his ear problems, per his own report.  See, e.g., (2/4/2013, 6/10/2014).  A June 2014 treatment record provided a diagnosis of dysequilibrium, etiology unknown, rule out vestibular pathology.  The Veteran was scheduled for a vestibular evaluation later that month.  Several different tests were conducted.  The caloric responses indicated a bilateral vestibular weakness, consistent with the findings of a rotary chair test.  Cogwheeling during the video nystagmography evaluation indicated possible cerebellar involvement.  No diagnosis of a vestibular disorder was provided, and no follow-up appointment was scheduled.  An August 2014 VA treatment record shows the Veteran complained of chronic dizziness associated with his hearing loss, and an assessment of vertigo was provided; this diagnosis was a continuation from prior records and not based on new testing.  In March 2016, the Veteran requested a rollator, and a diagnosis of dizziness was added to his active problem list.

The Veteran submitted a statement in support of his claim in July 2017.  VA Form 21-4138 (7/26/2017).  He reported that he suffers from sudden onset of dizzy spells which makes his feel like his head is spinning.  When laying down, an episode can be severe and he cannot get up until the dizzy spell stops.  He reported that he has had this condition for over 50 years, to include when he got out of service.  He reported that he could not previously seek treatment for it because of inadequate health insurance.

In a June 2017 decision, the Board recognized that the evidence was conflicted as to whether the Veteran had a proper diagnosis of vertigo or any other vestibular disorder.  Accordingly, the appeal was remanded to, inter alia, obtain an addendum opinion concerning the nature and etiology of his condition.

The requested VA medical opinion was authored in September 2017.  The examiner wrote that the diagnosis of benign paroxysmal positional vertigo was based upon history of vertigo accompanied by abnormal physical examination findings such as nystagmus during provocative maneuvers such as Dix-Hallpike testing.  A review of the examinations in June 2010 demonstrated insufficient physical exam findings and a nebulous subjective history inconsistent with a diagnosis of vertigo.  Accordingly, the examiner determined that the evidence, to include clinical testing, did not support the prior diagnosis of benign paroxysmal positional vertigo and that it was given in error.  The examiner then considered more recent testing undergone in 2014.  CT scans of the head and temporal bones ordered to evaluate vestibular pathology were normal, and there was an absence of nystagmus on physical examination.  Based on such findings, the examiner determined that there was no objective evidence to support a diagnosis of a vestibular disorder.  The examiner then considered the diagnosis of dysequilibrium, etiology unknown, provided in June 2014.  Citing to medical database UpToDate, the examiner wrote that dysequilibrium "is a sense of imbalance that occurs primarily when walking."  The database indicated that the potential etiologies of dysequilibrium include peripheral  neuropathy, a musculoskeletal disorder, vestibular disorder, a cerebellar disorder, and/or cervical spondylosis, and patients with Parkinson's suffer from disequilibrium as well.  The examiner again reiterated that there was no objective evidence that the Veteran has a vestibular disorder, and opined that his dysequilibrium is more likely due to his documented diabetic peripheral neuropathy of the feet.

The Board acknowledges one factual inaccuracy in the opinion: the examiner wrote that there were no complaints of dizziness or vertigo until 2009.  The record shows the Veteran actually complained of such problems to private treatment providers in 2004 and the Veteran has alleged such symptomology existed since service; however, the Board finds that the examiner's opinion is not predicated on this fact and, therefore, the remainder of the opinion retains its probative value.  Reonal v. Brown, 5 Vet .App. 458, 460-61 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  

The examiner's determinations were based upon consideration of the entire record, were thoroughly explained, and supported by current medical literature.   Consistent with the Board's June 2017 remand directive, the examiner reviewed the claims file and directly addressed the Board's concerns.  Stegall v. West, 11 Vet. App. 268 (1998).  The examiner's opinion allows the Board to make a fully informed decision on this matter.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board finds the September 2017 VA examiner's opinion outweighs the prior diagnoses of vertigo and benign paroxysmal positional vertigo.  The Board finds especially probative that the September 2017 examiner was able to consider the Veteran's entire medical history and the types of testing performed on each occasion to assess the basis for and adequacy of prior diagnoses.  The Board also notes that the Veteran is competent to relate his symptomology but he is not competent to diagnose a vestibular disorder because he lacks the requisite medical training and expertise to make such a complex medical determination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the diagnoses of vertigo and benign paroxysmal positional vertigo are invalid.

The Board acknowledges the Veteran's medical records contain diagnoses of dizziness and dysequilibrium.  These are not actual disabilities for VA purposes; rather, they are simply symptoms describing his current condition.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (noting that "pain" is not a disability for VA purposes); see September 2017 VA medical opinion (citing medical literature that indicates dysequilibrium may result from disabilities such as peripheral neuropathy, a musculoskeletal disorder, a vestibular disorder, etc.).  

Given the foregoing, the Board finds that the Veteran does not have a valid current diagnosis of a peripheral vestibular disorder.  The evidence does suggest that his symptomology may be related to his diabetes mellitus or cardiac problems; however, consideration of those conditions is outside of the scope of this appeal.  See February 2012 statement of the case (denying service connection for diabetes mellitus, hypertension, and a heart murmur) and March 2012 substantive appeal (limiting the appeal to the Board to consider only the claim of service connection for vertigo).  The Board is sympathetic to the fact that the Veteran experiences symptomology such as dizziness, lightheadedness, and loss of balance; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C. §§ 503, 7104.  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer, 3 Vet. App. at 225.  Accordingly, service connection for a peripheral vestibular disorder, to include vertigo, is not warranted.


ORDER

Service connection for a peripheral vestibular disorder, to include vertigo, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


